DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed February 17, 2021 has been entered. 
Claims 2 and 12 have been canceled. 
Claims 1, 3-11 and 13-20 are pending in this application. 

Allowable Subject Matter
Claims 1, 3-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Lin et al. (U.S. Patent Application Publication No. 2013/0111304 A1) discloses: An error correction circuit comprising:
a syndrome calculator (syndrome calculator 2) to calculate syndrome information of input data comprising a plurality of bits (Paragraph [0028]: “Further, the reliability evaluator 1 and the syndrome calculator 2 are also operable, in a same manner, to analyze the received codeword so as to identify least reliable ones of the symbols in the received codeword, and to set a group of candidate syndrome patterns according to the least reliable ones of the symbols. In particular, a number (q, 1<q<n) of least reliable symbols are selected from the symbols of the received codeword, and a number (R=2q) of the candidate syndrome patterns are set. The syndrome calculator 2 is further operable to calculate a number (2t) of evaluated syndrome values associated with one of the candidate syndrome patterns, and the number (t) indicates an error correcting capability of the cyclic code decoder 100 for correcting a maximum number (t) of the errors in the received codeword.”);
an error position calculator (error location polynomial generator 3) to calculate error position information of the input data, based on the syndrome information (Paragraph [0028]: “The error location polynomial generator 3 is operable to generate, according to the evaluated syndrome values, an error location polynomial with a degree not more than the maximum number (t) of the correctable errors, and to determine whether the degree of the error location polynomial is greater than a threshold value.”
Paragraph [029]: “When the degree of the error location polynomial is not greater than the threshold value, the error correction device 6 is operable, according to the error location polynomial, to locate certain ones of the elements of the received sequence which are affected by interference from the channel 8 and to correct corresponding ones of the symbols of the received codeword that correspond respectively to said certain ones of the elements of the received sequence. When the degree of the error location polynomial is greater than the threshold value, the syndrome adjuster 5 is operable, according to another one of the candidate syndrome patterns, to compute a plurality of compensation values that correspond to the evaluated syndrome values, respectively. Accordingly, the syndrome calculator 2 is operable to adjust the evaluated syndrome values based upon the compensation values, respectively, and the error location polynomial generator 3 is further operable to generate another error location polynomial according to the evaluated syndrome values thus adjusted for use by the error correction device 6 to correct the errors in the received codeword while a degree of said another error location polynomial is not greater than the threshold value.”);
an error detection determiner (syndrome adjuster 5) to determine whether an error of the input data is correctly detected, based on syndrome information calculated by inputting error-corrected data based on the error position information to the syndrome calculator (Paragraph [029]: “When the degree of the error location polynomial is not greater than the threshold value, the error correction device 6 is operable, according to the error location polynomial, to locate certain ones of the elements of the received sequence which are 
The Examiner finds the syndrome adjuster 5 computing a plurality of compensation values that correspond to the evaluated syndrome values, when the degree of the error location polynomial is greater than the threshold value, as disclosed in Lin teaches the claimed “error detection determiner to determine whether an error of the input data is correctly detected, based on syndrome information calculated by inputting error-corrected data based on the error position information to the syndrome calculator”.); and
an error corrector to output the input data after correcting the error of the input data when it is determined by the error detection determiner that the error is correctly detected (Paragraph [029]: “When the degree of the error location polynomial is not greater than the threshold value, the error correction device 6 is operable, according to the error location polynomial, to locate certain ones of the elements of the received sequence which are affected by interference from the channel 8 and to correct corresponding ones of the symbols of the received codeword that correspond respectively to said certain ones of the elements of the received sequence. When the degree of the error location polynomial is greater than the threshold value, the syndrome adjuster 5 is operable, according to another one of the candidate 
The Examiner finds the error correction device 6 correcting corresponding ones of the symbols of the received codeword that correspond to the least reliable ones of the symbols that were identified by the error location polynomial generator 3 as disclosed in Lin teaches the claimed “error corrector to output the input data after correcting the error of the input data when it is determined by the error detection determiner that the error is correctly detected”.), and to output the input data with no error correction when it is determined by the error detection determiner that the error is not correctly detected (Paragraph [029]: “When the degree of the error location polynomial is not greater than the threshold value, the error correction device 6 is operable, according to the error location polynomial, to locate certain ones of the elements of the received sequence which are affected by interference from the channel 8 and to correct corresponding ones of the symbols of the received codeword that correspond respectively to said certain ones of the elements of the received sequence. When the degree of the error location polynomial is greater than the threshold value, the syndrome adjuster 5 is operable, according to another one of the candidate syndrome patterns, to compute a plurality of compensation values that correspond to the evaluated syndrome values, respectively. Accordingly, the syndrome calculator 2 is operable to adjust the evaluated syndrome values based upon the compensation values, respectively, and the error location polynomial generator 3 is further operable to generate another error location polynomial according to the evaluated syndrome values thus adjusted for use by the error correction 
The Examiner finds the activation of the syndrome adjuster 5 and nonoperation of the error correction device 6 when the degree of the error location polynomial is greater than the threshold value as disclosed in Lin teaches the claimed “output the input data with no error correction when it is determined by the error detection determiner that the error is not correctly detected.”).
	Figure 1 of Lin is illustrated below for convenience.

    PNG
    media_image1.png
    494
    839
    media_image1.png
    Greyscale

However, the Examiner finds Lin does not teach or suggest the claimed “a holder to hold the syndrome information or the error position information at a predetermined timing; . . . and an error corrector to output the input data after correcting the error of the input data based on information held by the holder when it is determined by the error detection determiner that the error is correctly detected, and to output the input data with no error correction when it is determined by the error detection determiner that the error is not correctly detected.” A search 
Independent claim 11 recites similar limitations as independent claim 1 and therefore, the Examiner finds claim 11 is allowable for the same reasons as set forth above in claim 1.
	Claims 3-10 and 13-20 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/KYLE VALLECILLO/Primary Examiner, Art Unit 2112